              Case 2:20-cr-00033-TOR                      ECF No. 37             filed 04/30/20        PageID.80 Page 1 of 1
  2$2+     5HY -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH 6KRUW)RUP
              6KHHW5HYLVHGE\:$('211

                                                                                                                                  FILED IN THE
                                       81,7('67$7(6',675,&7&2857                                                           U.S. DISTRICT COURT
                                                                                                                        EASTERN DISTRICT OF WASHINGTON

                                                         Eastern District of Washington
                                                                                                                          Apr 30, 2020
           81,7('67$7(62)$0(5,&$                                              Judgment in a Criminal Case                   SEAN F. MCAVOY, CLERK

                      Y                                                         (For a Petty Offense)²6KRUW)RUP

    FELIPE SALVADOR VELASQUEZ-TORRES                                             &DVH1R     2-20-CR-0033-TOR-1

                                                                                 8601R 21672085
                                                                                 Katherine Westerman
                                                                                                        'HIHQGDQW¶V$WWRUQH\
  THE DEFENDANT:

  ✔ THE DEFENDANTSOHDGHGJXLOW\WRFRXQW V
  G                                                                      1 of the Information Superseding Indictment
  7KHGHIHQGDQWLVDGMXGLFDWHGJXLOW\RIWKHVHRIIHQVHV


  Title & Section                 Nature of Offense                                                       OffenseEnded                   Count
8 USC § 1325(a)(1)               Unlawful Entry Into the United States                                     02/20/2020                     1s




  ✔ &RXQW V
  G                 in the Indictment                                     G LV     ✔DUHGLVPLVVHGRQWKHPRWLRQRIWKH8QLWHG6WDWHV
                                                                                   G
  ,035,6210(17
  'HIHQGDQWLVKHUHE\FRPPLWWHGWRWKHFXVWRG\RIWKH86%3WREHLPSULVRQHGIRUDWRWDOWHUPRIWLPHVHUYHG GD\V 
  CRIMINAL MONETARY PENALTIES
           $OOFULPLQDOPRQHWDU\SHQDOW\SD\PHQWVDUHGXHLPPHGLDWHO\SD\DEOHWRWKH&OHUNRI&RXUW
                                                    Assessment3URFHVVLQJ)HH                Fine
  Total:                                            10.00                                     0.00


  /DVW)RXU'LJLWVRI'HIHQGDQW¶V6RF6HF1R                                                          04/30/2020
                                                                                                   'DWHRI,PSRVLWLRQRI-XGJPHQW
                                                                                                   'D
                                                                                                    DWH RI,PSRVLWLRQRI-X
                                                                                                                         -XXGJ
                                                                                                                            GJPPHQW
                                                                                                                                 QW
  'HIHQGDQW¶V<HDURI%LUWK        1982

  &LW\DQG6WDWHRI'HIHQGDQW¶V5HVLGHQFH                                                               6LJQDWXUHRI-XGJH
                                                                                                         6L         I- G
  Othello, Washington
                                                                               Hon. Thomas O. Rice            Chief Judge, U.S. District Court
                                                                                                       1DPHDQG7LWOHRI-XGJH

                                                                                                           04/30/2020
                                                                                                                'DWH
